DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The examiner of record acknowledges receipt of the response to the restriction requirement filed on 4/1/2021.  Applicant elected Group I, claims 1-13, without traverse.  Accordingly, claims 14-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. As indicated above, the election was made without traverse in the reply filed on 4/1/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 10,111,705 B2; hereinafter “Watson”) in view of (1) the definition of batch production [Wikipedia] and (2) De La Rama et al. (US 8,979,839; hereinafter “Rama”) or (3) Jung et al. (US 2016/0073960A1; hereinafter “Jung”).


                                    
    PNG
    media_image1.png
    583
    526
    media_image1.png
    Greyscale

                             
    PNG
    media_image2.png
    317
    491
    media_image2.png
    Greyscale

In relation to claim 1, Watson discloses in column 24, starting in line 30:
“[i]n another variation shown in the cross-sectional side view of FIG. 27, curable polymeric materials such as polysilicone, etc., may be deposited onto a relatively stiff substrate 290 via any number of methods such as spin coating, dip coating, mechanical spreading, etc. The thickness of the polymeric base layer 282 may be controlled by the deposition method and may range, e.g., from 25 .mu.m to 100 Conductive traces 284 may then formed on the base layer 282 by a variety of methods including vapor deposition, electroplating, etc. Furthermore, the conductive traces can be formed from conductive polymers, such as silver-bearing polysilicones.  Once the patterned traces 284 have been formed, an insulating layer 288 may be deposited and one or more vias or openings 286 may be created in the insulating overcoat layer 288 to expose areas of the conductive traces 284 below.  These opening may be created by myriad methods know to those skilled in the art, such as patterned deposition, 
chemical etching, laser milling, etc. This process of metal deposition and insulation coating may be repeated to form multiple layers of circuits.  After completion, the formed stack of polymer layers can then be removed from the relatively rigid substrate 290 and further processed, if desired or necessary, 
into the final configuration.”

Based on the cited paragraph above, Watson discloses the steps of:
depositing a first polymer coating on a semiconductor substrate; 
forming metal traces on the first polymer coating; 
patterning and etching the substrate to the first polymer coating to create flexible joint regions [see figure 13; flexible struts/arms (124)]; and
 fabricating the plurality of catheter arms with flexible joint regions [see figure 13; four flexible struts/arms (124) having a joint].
The preamble of claim 1 discloses a method of “batch fabricating”.  The body of the claim does not further define the process of batch fabricating; it only defines 4 steps in the manufacturing of catheter arms.  Batch fabricating, a well-known manufacturing process, is defined by Wikipedia as:
“[b]atch production is a method of manufacturing where the products are made as specified groups or amounts, within a time frame. A batch can go through a series of steps in a large manufacturing process to make the final desired product.  Batch production is used for many types of manufacturing that may need smaller amounts of production at a time to ensure specific quality standards or changes in the process. This is opposed to large mass production or continuous production methods where the product or process does not need to be checked or changed as frequently or periodically.”1

Based on the definition of batch fabricating, for an artisan skilled in the art, modifying the 4 steps disclosed by claim 1, so that the end product is made as specified groups or amounts would have been considered obvious in view of the conventionality of batch manufacturing.  Moreover, the artisan 
                                     
    PNG
    media_image3.png
    787
    637
    media_image3.png
    Greyscale

Finally, the preamble also states “catheter arms for vascular denervation”.  Watson does not provide an intended use for the catheter such as denervation.  However, the use of catheters [with electrodes] for denervation is well-known in the art.  Rama states in column 6, line 25:
“[t]he ablation electrodes 22 in the expanded arrangement 20b contact surfaces to be ablated to ablate tissue and/or denervate nerves.”

Rama demonstrates that catheters having expandable electrode structures are capable of performing ablation or denervation procedures in the body.  Accordingly, for an artisan skilled in the art, modifying the use of the apparatus disclosed by Watson for the intended use of denervation, as taught by Rama, would have been considered obvious in view of the demonstrated conventionality of this utilization.  Moreover, the artisan would have been motivated to make the medication because it would 
In relation to claim 7, in the description of figure 27, Watson discloses the use of a conductive polymer coating [see Watson; column 24, starting in line 30].
In relation to claim 8, in the description of figure 27, Watson discloses the use of polymeric materials such as polysilicone [see Watson; column 24, line 32].
In relation to claim 9, Watson is silent as to the specific conductive metals used in the manufacture of the catheter.  The artisan skilled in the art would have recognized that any conductive metal could have been used in the manufacture of the catheter.  Jung discloses a multi-electrode mapping catheter that uses copper as a metallic layer [see Jung; paragraph 0082].  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Watson with metallic traces comprising copper, as taught by Jung, would have been considered obvious in view of the demonstrated conventionality of the use of copper in mapping catheters.  Moreover, the artisan would have been motivated to make the modification because it would have been well known that copper is a conductive metal suitable for use in catheters that use metallic traces to create electrode circuits.
In relation to claim 10, Watson shows in figure 27, metal traces forming circuitry on the first polymer coating.  
In relation to claims 11 and 13, Rama shows in figure 2, a temperature sensor thermally coupled to the metallic electrode/gauge (22).
In relation to claim 12, as discussed above, Rama states in column 6, line 25:
“[t]he ablation electrodes 22 in the expanded arrangement 20b contact surfaces to be ablated to ablate tissue and/or denervate nerves.”

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



            Respectfully submitted,




/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia definition of batch production: https://en.wikipedia.org/wiki/Batch_production.